DETAILED ACTION
1.	Applicant's amendments and remarks submitted on December 22, 2021 have been entered. Claim 9 has been amended. Claims 1-2, 4-25 and 27-31 are still pending on this application, with claims 1-2, 4-25 and 27-31 being rejected. No new rejections are set forth herein; accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-2, 4-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese application CN 108471576 A to Zhang in view of US Patent No 8655008 B2 to Jagne.
As to claim 1, Zhang discloses a loudspeaker arrangement comprising: a seat configured to support a listener sitting in the seat so that a head of the listener is in a listening position (see figure 1, Abstract); and a loudspeaker array secured to the seat and disposed at least partly in a position in front of a backrest of the seat and to one side of the head when the head is in the listening position, the loudspeaker array comprising at least one loudspeaker having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the loudspeaker array pointing to the head (speaker 1 or 7, see figure 1; page 4, 2nd paragraph of the English translation).  
Zhang does not expressly disclose wherein the loudspeaker array is disposed at least partly in a position below an ear of the listener, the at least one loudspeaker having a midpoint 
Jagne discloses a similar loudspeaker arrangement (see Abstract), and further discloses wherein the speakers can be mounted on a seat support and have various adjustable listening positions with respect to the listener, including positions where a midpoint and broadcasting direction of the speaker is below a listener’s ear at a level of a chin or mouth of the listener’s head (see figure 1; col. 2, lines 63-67; col. 3, lines 1-19 and 39-48; col. 4, lines 2-4).
Zhang and Jagne are analogous art because they are both drawn to headrest mounted speaker systems.
It would have been obvious before the effective filing date of the claimed invention to incorporate additional adjustments to speaker positions, including adjustments along the length of the user’s head, as taught by Jagne in the arrangement as taught by Zhang. The motivation would have been to enable the loudspeaker arrangement for additional adjustments to the speaker position according to the listener’s needs or preferences (Jagne col. 2, lines 63-67; col. 3, lines 1-3 and 39-48). 
As to claim 2, Zhang in view of Jagne further discloses further comprising a further loudspeaker array secured to the seat and at least partly disposed in a position in front of the backrest of the seat, below an ear of the listener, and to one side of the head when the head is in the listening position so that the loudspeaker array and the further loudspeaker array are disposed on opposite sides of the head (Zhang speakers 1 and 7, see figure 1; Jagne figure 1), the further loudspeaker array comprising at least one loudspeaker having a midpoint below the ear of the listener at a level of a chin or mouth of the head and having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the further Jagne figure 1; col. 2, lines 63-67; col. 3, lines 1-3 and 39-48).  
As to claim 4, Zhang in view of Jagne further discloses further comprising a headrest attached to the seat, wherein at least one of the loudspeaker array and the further loudspeaker array is secured to the seat via the headrest (Zhang figure 1; page 4, 2nd paragraph of the English translation; Jagne figure 1; col. 3, lines 62-67; col. 4, lines 1-4).  
As to claim 5, Zhang in view of Jagne further discloses further comprising a support structure configured to secure at least one of the loudspeaker array and the further loudspeaker array to the seat (Zhang wing parts 6 and 2, see figure 1).  
As to claim 6, Zhang in view of Jagne further discloses wherein the support structure is tiltable, shiftable or retractable in a headrest or the backrest of the seat (Zhang figure 1; page 4, 2nd paragraph of the English translation; Jagne col. 3, lines 39-48).  
As to claim 7, Zhang in view of Jagne further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is integrated in a housing (Zhang speakers in sound boxes, see figure 1; page 4, 2nd paragraph of the English translation).  
As to claim 9, Zhang in view of Jagne further discloses wherein the midpoint has a level along a z-axis, the z-axis intersects the midpoint of at least one of the loudspeaker array and the further loudspeaker array and extends in a vertical direction (Zhang figure 1).  
As to claim 10, Zhang in view of Jagne further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is tilted by an angle between the z-axis and a y-axis, the y-axis intersecting perpendicularly the midpoint and the angle between the z-axis, and the y-axis being between 0º and 50º (Zhang figure 1; Jagne 3D adjustments, see col. 3, lines 39-48).  
As to claim 11, Zhang in view of Jagne further discloses wherein at least one of the loudspeaker array and the further loudspeaker array is tilted at an angle between the y-axis and an x-axis, the x-axis intersecting the midpoint and a headrest and extending in a horizontal direction, and the angle between the y-axis and the x-axis being between 0º and 30º (Zhang figure 1; Jagne 3D adjustments, see col. 3, lines 39-48).  
As to claim 12, Zhang in view of Jagne further discloses wherein the midpoint is along the x-axis in a position that corresponds to an ear of the listener, or behind the ear of the listener, or in front of the ear of the listener (Zhang figure 1; Jagne figure 1).  
As to claim 13, Zhang in view of Jagne further discloses comprising the loudspeaker array and the further loudspeaker array having respective midpoints, wherein a distance between the respective midpoints of the loudspeaker array and the further loudspeaker array is more than a width of a headrest and equal to or less than a width of the backrest of the seat (Zhang figure 1, page 3, 2nd paragraph of English translation).  
As to claim 14, Zhang in view of Jagne further discloses wherein the arrangement has an upper level that is configured to allow for an unobstructed panoramic view of the listener (Jagne figure 1; 3D adjustments, see col. 3, lines 39-48).  

4.	Claims 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne, and further in view of US Patent Pub No 2003/0142842 A1 to Arai et al. (“Arai”).
As to claim 8, Zhang in view of Jagne discloses the arrangement of claim 7.
Zhang in view of Jagne discloses placing the speakers in sound boxes within the left and right headset housings (Zhang figure 1; page 4, 2nd paragraph of the English translation), but does not disclose the speaker arrangements having more than one speaker on each side, and therefore does not disclose wherein the housing has at least two separate acoustic volumes. However such a configuration would have been obvious to one of ordinary skill in the art when incorporating additional speaker elements, as taught by Arai, which discloses a similar speaker headrest arrangement, and further discloses each speaker housing comprising a plurality of speakers (see figures 1, 4, 7 and 9). The use of two separate acoustic volumes or sound boxes in the housing is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to accommodate separate speakers in respective acoustic spaces within a common housing.  
As to claim 15, Zhang in view of Jagne and Arai further discloses wherein at least one of the loudspeaker array and the further loudspeaker array comprises two identical loudspeakers (Arai at least two speakers, see figures 1, 4, 7 and 9; pg. 1, ¶ 0015).  
As to claim 16, Zhang in view of Jagne and Arai further discloses wherein the midpoint of at least one of the loudspeaker array with identical loudspeakers and the further loudspeaker array with identical loudspeakers is defined by half a distance between the two identical loudspeakers or by a mid of one of the two identical loudspeakers (Zhang figure 1; Arai at least two speakers, see pg. 1, ¶ 0015).  

5.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne and Arai, and further in view of US Patent Pub No 2018/0007466 A1 to Hess et al. (“Hess”).
As to claim 17, Zhang in view of Jagne and Arai discloses the arrangement of claim 16. 
Zhang in view of Jagne and Arai is silent on spectral characteristics of the speakers and therefore does not disclose wherein at least one of the loudspeaker array and the further loudspeaker array further comprises two loudspeakers with differing spectral characteristics.  
Hess discloses a similar speaker arrangement for generating an individual sound field, and further discloses wherein the speakers on each side of the user can be implemented by a plurality of speakers with differing spectral characteristics (see pg. 3, ¶ 0035).
Zhang in view of Jagne and Arai, and Hess are analogous art because they are drawn to sound field speaker arrangements.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a plurality of speakers with differing spectral characteristics as taught by Hess in the arrangement as taught by Zhang in view of Jagne and Arai. The motivation would have been to provide speakers with a variety of frequency responses available for the audio output (Hess pg. 3, ¶ 0035).
As to claim 18, Zhang in view of Jagne, Arai and Hess further discloses wherein one of the two loudspeakers with differing spectral characteristics has lower-frequency characteristics and another of the two loudspeakers has higher-frequency characteristics (Hess pg. 3, ¶ 0035).  
As to claim 19, Zhang in view of Jagne, Arai and Hess does not expressly disclose wherein the midpoint of at least one of the loudspeaker array with loudspeakers with differing spectral characteristics is defined by a position that corresponds with a midpoint of the speaker with the higher-frequency characteristics and the midpoint of the further loudspeaker array with loudspeakers with differing spectral characteristics is defined by a position that corresponds with a midpoint of the speaker with the higher-frequency characteristics. However it does disclose a midpoint at a center of a speaker structure (Zhang figure 1), and further wherein the multiple speakers in each array can be arranged in corresponding or mirror configurations (Arai figures 1 and 9). The selection of a particular speaker as a midpoint for each array is therefore considered a straightforward possibility from which a skilled person would select given the teachings of Zhang in view of Jagne, Arai and Hess, said configuration considered a matter of design depending on the amount of speakers in the arrays and their specific placement on the support structures attached to the headrest.
 As to claim 20, Zhang in view of Jagne, Arai and Hess further discloses wherein the midpoint of at least one of the loudspeaker array with loudspeakers with differing spectral characteristics and the further loudspeaker array with loudspeakers with differing spectral characteristics is disposed at a position that corresponds with an ear of the listener or a position between the ear of the listener and a headrest or the backrest of the seat (Zhang figure 1).  

6.	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne, and further in view of US Patent Pub No 2016/0100250 A1 to Baskin et al. (“Baskin”).
As to claim 21, Zhang in view of Jagne discloses the arrangement of claim 2.
Zhang in view of Jagne does not disclose further comprising at least one microphone disposed in at least one of the loudspeaker array and the further loudspeaker array.  
Baskin discloses a similar speaker headrest arrangement (see figure 5), and further discloses the headset comprising at least one microphone in the speaker housing portions (108 or 110, see figure 1A; pg. 2, ¶ 0021).
Zhang in view of Jagne and Baskin are analogous art because they are drawn to headrest speaker arrangements.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate at least one microphone as taught by Baskin in the arrangement as taught by Zhang in view of Jagne. The motivation would have been to provide noise cancellation in the space surrounding the user (Baskin pg. 2, ¶ 0021).
As to claim 22, Zhang in view of Jagne and Baskin further discloses further comprising the at least one microphone disposed adjacent an ear of the listener or a mouth of the listener (Baskin figures 1A and 5).  
As to claim 23, Zhang in view of Jagne and Baskin further discloses further comprising at least one microphone disposed in an upper half of the housing (Baskin figure 1A).  

7.	Claims 24-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jagne, and further in view of US Patent No 5133017 to Cain et al. (“Cain”).
As to claim 24, Zhang discloses a loudspeaker arrangement in a seat having a headrest configured to support a listener in the seat so that a head of the listener is in a listening position (see figure 1, Abstract), the arrangement comprising: a support structure that is tiltable, shiftable or retractable in the headrest (headrest with tiltable shaft portions 5 and 3, see figure 1); a first loudspeaker array secured to the support structure in a first housing on a first carrier (speaker 1 or 7 in sound box placed within wing part 2 or 6, see figure 1; page 4, 2nd paragraph of the English translation), the first loudspeaker array is disposed partly in a position in front of a backrest of the seat and to one side of the head when the head is in the listening position (see figure 1); at least one loudspeaker in the first loudspeaker array having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the loudspeaker array pointing to the head (see figure 1); a second loudspeaker array secured to the support structure in a second housing on a second carrier (speakers 1 and 7 in sound boxes placed within wing parts 2 and 6, see figure 1; page 4, 2nd paragraph of the English translation), the second loudspeaker array is at least partly disposed in a position in front of the backrest of the seat and to one side of the head when the head is in the listening position so that the first loudspeaker array and the second loudspeaker array are disposed on opposite sides of the head (see figure 1); at least one loudspeaker in the second loudspeaker array having a main broadcasting axis representative of a main broadcasting direction, the main broadcasting direction of the second loudspeaker array pointing to the head (see figure 1); a midpoint has a level along a z-axis, the z-axis intersecting a midpoint of at least one of the first loudspeaker array and the second loudspeaker array and extending in a vertical direction (see figure 1).
Zhang does not expressly disclose wherein the first and second loudspeaker arrays are disposed partly in a position below an ear of the listener, a main broadcasting direction of the first and second loudspeaker arrays is pointing to a mouth or chin of the head, and wherein the level of the z-axis corresponds to a level of a chin or mouth of the head along the z-axis.
Jagne discloses a similar loudspeaker arrangement (see Abstract), and further discloses wherein the speakers can be mounted on a seat support and have various adjustable listening positions with respect to the listener, including positions where a midpoint and broadcasting direction of the speaker is below a listener’s ear at a level of a chin or mouth of the listener’s head (see figure 1; col. 2, lines 63-67; col. 3, lines 1-19 and 39-48; col. 4, lines 2-4).
Zhang and Jagne are analogous art because they are both drawn to headrest mounted speaker systems.
It would have been obvious before the effective filing date of the claimed invention to incorporate additional adjustments to speaker positions, including adjustments along the length of the user’s head, as taught by Jagne in the arrangement as taught by Zhang. The motivation would have been to enable the loudspeaker arrangement for additional adjustments to the speaker position according to the listener’s needs or preferences (Jagne col. 2, lines 63-67; col. 3, lines 1-3 and 39-48). 
Zhang in view of Jagne does not disclose at least one of the first loudspeaker array, the first housing, and the first carrier being arranged relative to another of the first loudspeaker array, the first housing, and the first carrier to define a break-off edge thereby creating a waveguide, and at least one of the second loudspeaker array, the second housing, and the second carrier being arranged relative to another of the second loudspeaker array, the second housing and the second carrier to define a break-off edge thereby creating a waveguide.  
Cain discloses a headrest speaker system, and further discloses the speaker and speaker housing arranged relative to one another to form a focusing port for guiding the sound waves output from the speakers, the ports being formed by housing edge portions (see figures 8 and 14; col. 5, lines 64-68; col. 6, lines 1-5). 
Zhang in view of Jagne and Cain are analogous art because they are drawn to speaker arrangement systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a wave guiding portion formed by housing elements as taught by Cain in the loudspeaker arrangement as taught by Zhang in view of Jagne. The motivation would have been to provide a sound focusing component that can reduce undesired audio effects and improve sound quality (Cain col. 5, lines 64-68; col. 6, lines 1-5). 
As to claim 25, Zhang in view of Jagne and Cain further discloses further comprising a first acoustic volume associated with the first housing and a second acoustic volume associated with the second housing (Zhang speakers in sound boxes, see figure 1; page 4, 2nd paragraph of the English translation; Cain acoustic volumes behind speakers, see figures 8 and 14).  
As to claim 27, Zhang in view of Jagne and Cain further discloses further comprising a distance between the midpoint of the first loudspeaker array and the midpoint of the second loudspeaker array is more than a width of the headrest and equal to or less than a width of the backrest of the seat (Zhang figure 1, page 3, 2nd paragraph of English translation).  
As to claim 28, Zhang in view of Jagne and Cain further discloses further comprising an upper level that is configured to allow for an unobstructed panoramic view of the listener (Jagne figure 1; 3D adjustments, see col. 3, lines 39-48).  
As to claim 29, Zhang in view of Jagne and Cain further discloses further comprising at least one microphone disposed in at least one of the first loudspeaker array, the second loudspeaker array, the first housing, the second housing, the first carrier and the second carrier (Cain microphone assembly 24/224 and 26/226, see figures 1 and 8).  
As to claim 30, Zhang in view of Jagne and Cain further discloses wherein the at least one microphone is disposed in at least one of an upper half of the first housing, the second housing, the first carrier and the second carrier (Cain figures 1 and 8).  
As to claim 31, Zhang in view of Jagne and Cain further discloses wherein the at least one microphone is disposed adjacent to a mouth of the listener or an ear of the listener (Zhang figure 1; Jagne figure 1; Cain figures 1 and 8).  


Response to Arguments
8.	Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 24, Applicant argues that “neither the Zhang reference, nor the Jagne reference, either alone or in combination, teaches or suggests” the claimed invention, and further that “one skilled in the art would not look to combine the references as suggested by the Examiner, because Zhang specifically teaches away from positioning the speaker array as taught and claimed in the present invention.” Specifically, Applicant argues that the Zhang reference points to a headrest speaker that “is arranged to accomplish the shortest distance between the speaker and the human ear,” and because “Zhang teaches away from the features in the teachings and claims of the present invention,” one skilled in the art would not look to combine Zhang with a reference that introduces a speaker array positioned below the ear of the listener.
Examiner respectfully disagrees. Zhang teaches the left and right side speaker elements as being located within a small range of the ears (see Abstract), and further teaches the left and right speakers as being adjustable relative to the headrest, and therefore the user’s head, via a multi-gear positioning mechanism (see figure 1; page 4, 2nd paragraph of the English translation). The speaker elements are not fixed in a position that would ensure the shortest possible distance to the average user, and are instead made adjustable in order to allow individual users to select the most comfortable position to them (see figure 1; page 3, 2nd paragraph). One skilled in the art would therefore conclude that, given the adjustable configuration of the speaker elements in Zhang, the most comfortable or preferred position of the user is not necessarily the shortest possible distance between the speaker and the user’s ears, a conclusion supported by figure 1 of Zhang, which does not show the speakers in the closest possible configuration to the user’s head, and instead shows the range of adjustment for the speaker elements via hinges 5 and 3. 
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, and as acknowledged by Applicant, Jagne teaches a similar headrest system with an adjustable support for left and right speakers that can be manipulated into several positions. Jagne is relied upon for teaching said various adjustable positions, which would allow the user more freedom in how the speaker is adjusted relative to the headrest and the user’s head. 
Jagne discloses a more flexible arm portion extending from the headset, and further includes positions where a midpoint and broadcasting direction of the speaker is below a listener’s ear at a level of a chin or mouth of the listener’s head (see figure 1; col. 2, lines 63-67; col. 3, lines 1-19 and 39-48; col. 4, lines 2-4). As both Zhang and Jagne teach adjustable speaker elements relative to the user’s head, the references are analogous, and therefore Examiner respectfully maintains one of ordinary skill in the art would see it obvious to incorporate the teachings of Jagne in a headrest as taught by Zhang, in order to allow for more specific adjustments of the speaker elements by the user according to their needs or preferences at any given moment (Jagne col. 2, lines 63-67; col. 3, lines 1-3 and 39-48). 
Applicant further argues that “Jagne does not teach or suggest a main broadcasting direction for a loudspeaker array” and therefore “cannot possibly teach or suggest the main broadcasting direction points to the chin or mouth of the listener.” Examiner respectfully disagrees. The main broadcasting direction for a speaker is an inherent aspect that depends on the placement of said speaker, specifically on the angle or direction of the main sounding or broadcasting portion of the speaker, and is perpendicular to the front output surface of the speaker. As previously discussed, Jagne teaches various position configurations for the speaker elements, and specifically discloses examples that show the speakers directed toward the user to allow the user to listen to sounds coming out of said speakers, wherein the speakers are located lower than a user’s ears (see figure 1A; col. 3, lines 1-3). It is further noted that the lower positioning as shown in figure 1A of Jagne corresponds to a positioning “near the user’s ears” (see col. 3, lines 1-3), and therefore Jagne and Zhang are further analogous as they both teach the adjustable positioning of speaker elements on both sides of the user’s head near the user’s ears, with varying degrees of adjustability. Examiner respectfully maintains the combination of Zhang and Jagne would result in the invention as presently claimed, including the main broadcasting direction of the speaker pointing towards a chin or mouth of the listener, as such a configuration is dependent on the positioning of the speaker element, and as disclosed by both Zhang and Jagne, the speakers can be directed or positioned in various configurations near the user’s ears.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a need, desire or purpose for positioning the loudspeaker structure below the ear of the listener) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is further noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652